DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pavloff et al. (U.S. PGPUB. 2008/0178801 Al) in view of Moriguchi (JAPAN 2007-277649).
INDEPENDENT CLAIM 1:
Regarding claim 1, Pavloff et al. teach a process kit shield configured to encircle a sputtering target that faces a substrate support in a substrate processing chamber, the shield comprising: a cylindrical band having a top wall configured to surround the sputtering target and a bottom wall configured to surround the substrate support; a wall that extends downward and radially inward from the bottom wall of the cylindrical band, the wall having a substantially straight profile and at least one gas hole to allow process gas to pass therethrough. (Figs. 1, 2A, 4; Paragraphs 0016-0036) Pavloff et al. teach a cover ring located about the substrate support, the cover ring comprising an annular wedge comprising an inclined top surface about the substrate support, the inclined top surface having an inner and outer periphery and a bulb-shaped protuberance about the outer periphery of the inclined top surface. (Figs. 1, 2A, 4; Paragraphs 0016-0036)
The difference between Pavloff et al. and claim 1 is that a sloped wall that extends downward and radially inward from the bottom wall of the cylindrical band, the sloped wall having a substantially straight profile with at least one gas hole located on a lower portion of the sloped wall is not discussed (Claim 1) and wherein the at least one gas hole is located on the lower portion of the sloped wall such that the bulb-shaped protuberance of the cover ring blocks a line-of-sight between the at least one gas hole on the shield and an entrance to a chamber body cavity of the substrate processing chamber when installed in the substrate processing chamber is not discussed (Claim 1).
Regarding a sloped wall that extends downward and radially inward from the bottom wall of the cylindrical band, the sloped wall having a substantially straight profile with at least one gas hole (Claim 1), Moriguchi teach a sloped wall that extends downward and radially 

    PNG
    media_image1.png
    294
    327
    media_image1.png
    Greyscale

Regarding wherein the at least one gas hole is located on the lower portion of the sloped wall such that the bulb-shaped protuberance of the cover ring blocks a line-of-sight between the at least one gas hole on the shield and an entrance to a chamber body cavity of the substrate processing chamber when installed in the substrate processing chamber, Modifying Pavloff et al. with Moriguchi results in the at least one gas hole is located on the lower portion of the sloped wall such that the bulb-shaped protuberance of the cover ring blocks a line-of-sight between the at least one gas hole on the shield and an entrance to a chamber body cavity of the substrate processing chamber when installed in the substrate processing chamber. (See Annotated Figures)

    PNG
    media_image2.png
    273
    640
    media_image2.png
    Greyscale

Therefore one of ordinary skill in the art would modify Pavloff et al. with Moriguchi’s sloped wall because it allows for particles and impurities to be uniformly exhausted. (Paragraphs 0053, 0054)
DEPENDENT CLAIM 2:
The difference not yet discussed is wherein the at least one gas hole in the sloped wall comprises a substantially rectangular shape.
Regarding claim 2, Pavloff et al. teach wherein the at least one gas hole in the sloped wall comprises a substantially rectangular shape. (Paragraph 0022)
DEPENDENT CLAIM 3:
The difference not yet discussed is wherein the at least one gas hole comprises a width of approximately from 0.2 inches to about 0.8 inches and a length of approximately from 1 inch to 2 inches.
Regarding claim 3, Pavloff et al. teach wherein the at least one gas hole comprises a width of approximately from 0.2 inches to about 0.8 inches and a length of approximately from 1 inch to 2 inches. (Paragraph 0022)

DEPENDENT CLAIM 4:
The difference not yet discussed is wherein the sloped wall comprises an angle of approximately from 15 degrees to 45 degrees.
Regarding claim 4, Moriguchi teaches wherein the sloped wall comprises an angle of approximately from 15 degrees to 45 degrees.
DEPENDENT CLAIM 5:
The difference not yet discussed is comprising at least one of a micro or macro texture coating on exposed surfaces of the shield.
Regarding claim 5, Pavloff et al. teach at least one of a micro or macro texture coating on exposed surfaces of the shield. (Paragraph 0024, 0025)
INDEPENDENT CLAIM 7:
Regarding claim 7, Pavloff et al. teach a process kit configured for placement about a sputtering target and a substrate support in a substrate processing chamber, the process kit comprising: a shield configured to encircle the sputtering target, the shield comprising: a cylindrical band having a top wall configured to surround the sputtering target and a bottom wall configured to surround the substrate support; a wall that extends downward and radially inward from the bottom wall of the cylindrical band, the wall having a substantially straight profile; and at least one gas hole located on the wall to allow process gas to pass therethrough; and a ring assembly comprising: a cover ring configured to encircle the substrate support, the cover ring comprising an annular wedge comprising an inclined top surface about the substrate support, the inclined top surface having an inner and outer periphery, a bulb-shaped protuberance about the outer periphery of the inclined top surface, a footing extending downward from the 
The difference between Pavloff et al. and claim 7 is that a sloped wall that extends downward and radially inward from the bottom wall of the cylindrical band, the sloped wall having a substantially straight profile and at least one gas hole located on the lower portion of the sloped wall to allow process gas to pass therethrough is not discussed.
Regarding a sloped wall that extends downward and radially inward from the bottom wall of the cylindrical band, the sloped wall having a substantially straight profile with at least one gas hole (Claim 1), Moriguchi teach a sloped wall that extends downward and radially inward from the bottom wall of the cylindrical band, the sloped wall having a substantially straight profile with at least gas hole. (See Figs. 1, 2) Modifying Pavloff et al. with Moriguchi:

    PNG
    media_image1.png
    294
    327
    media_image1.png
    Greyscale

Regarding wherein the at least one gas hole is located on the lower portion of the sloped wall such that the bulb-shaped protuberance of the cover ring blocks a line-of-sight between the at least one gas hole on the shield and an entrance to a chamber body cavity of the substrate processing chamber when installed in the substrate processing chamber, Modifying 

    PNG
    media_image2.png
    273
    640
    media_image2.png
    Greyscale

Therefore one of ordinary skill in the art would modify Pavloff et al. with Moriguchi’s sloped wall because it allows for particles and impurities to be uniformly exhausted. (Paragraphs 0053, 0054)
DEPENDENT CLAIM 9:
The difference not yet discussed is wherein the at least one gas hole in the sloped wall comprises a substantially rectangular shape.
Regarding claim 9, Pavloff et al. teach wherein the at least one gas hole in the sloped wall comprises a substantially rectangular shape. (Paragraph 0022)



DEPENDENT CLAIM 10:
The difference not yet discussed is wherein the at least one gas hole comprises a width of approximately from 0.2 inches to about 0.8 inches and a length of approximately from 1 inch to 2 inches.
Regarding claim 10, Pavloff et al. teach wherein the at least one gas hole comprises a width of approximately from 0.2 inches to about 0.8 inches and a length of approximately from 1 inch to 2 inches. (Paragraph 0022)
DEPENDENT CLAIM 11:
The difference not yet discussed is wherein the sloped wall comprises an angle of approximately from 15 degrees to 45 degrees.
	Regarding claim 11, Moriguchi teaches wherein the sloped wall comprises an angle of approximately from 15 degrees to 45 degrees.
DEPENDENT CLAIM 12:
The difference not yet discussed is comprising at least one of a micro or macro texture coating on exposed surfaces of the shield.
Regarding claim 12, Pavloff et al. teach at least one of a micro or macro texture coating on exposed surfaces of the shield. (Paragraph 0024, 0025)
DEPENDENT CLAIM 14:
The difference not yet discussed is the ring assembly further comprises a deposition ring to support the cover ring by the footing and to shield a periphery of a substrate located on the substrate support.

DEPENDENT CLAIM 15:
The difference not yet discussed is further comprising a liner configured to encircle the shield to contain a plasma in a process cavity of the substrate processing chamber.
Regarding claim 15, Moriguchi teach a liner configured to encircle the shield to contain a plasma in a process cavity of the substrate processing chamber. (See Fig. 1)
INDEPENDENT CLAIM 16:
Regarding claim 16, Pavloff et al. teach an apparatus for processing a substrate, comprising: a process chamber having a process cavity and a chamber body cavity; a substrate support disposed in the process cavity; a target disposed in the process cavity opposite the substrate support; a process kit located about the substrate support and the target, the process kit comprising: a shield encircling the target, the shield comprising: a cylindrical band having a top wall that surrounds the target and a bottom wall that surrounds the substrate support; a wall that extends radially inward from the bottom wall of the cylindrical band, the wall having a substantially straight profile; and at least one gas hole located on the wall to allow process gas to pass therethrough; and a ring assembly comprising: a cover ring located about the substrate support, the cover ring comprising: an annular wedge comprising an inclined top surface about the substrate support, the inclined top surface having an inner and outer periphery; a bulb-shaped protuberance about the outer periphery of the inclined top surface; a footing extending downward from the inclined top surface, a projecting brim about the inner periphery 
The difference between Pavloff et al. and claim 16 is that a sloped wall that extends downward and radially inward from the bottom wall of the cylindrical band, the sloped wall having a substantially straight profile and at least one gas hole located on a lower portion of the sloped wall to allow process gas to pass therethrough is not discussed.
Regarding a sloped wall that extends downward and radially inward from the bottom wall of the cylindrical band, the sloped wall having a substantially straight profile with at least one gas hole (Claim 1), Moriguchi teach a sloped wall that extends downward and radially inward from the bottom wall of the cylindrical band, the sloped wall having a substantially straight profile with at least gas hole. (See Figs. 1, 2) Modifying Pavloff et al. with Moriguchi:

    PNG
    media_image1.png
    294
    327
    media_image1.png
    Greyscale

Regarding wherein the at least one gas hole is located on the lower portion of the sloped wall such that the bulb-shaped protuberance of the cover ring blocks a line-of-sight between the at least one gas hole on the shield and an entrance to a chamber body cavity of the substrate processing chamber when installed in the substrate processing chamber, Modifying 

    PNG
    media_image2.png
    273
    640
    media_image2.png
    Greyscale

Therefore, one of ordinary skill in the art would modify Pavloff et al. with Moriguchi’s sloped wall because it allows for particles and impurities to be uniformly exhausted. (Paragraphs 0053, 0054)
DEPENDENT CLAIM 17:
The difference not yet discussed is wherein the bulb-shaped protuberance of the cover ring is configured to block a line-of-sight between the at least one gas hole on the shield and an entrance to a chamber body cavity when installed in the substrate processing chamber.
Regarding claim 17, Pavloff et al. teach wherein the bulb-shaped protuberance of the cover ring is configured to block a line-of-sight between the at least one gas hole on the shield and an entrance to a chamber body cavity when installed in the substrate processing


DEPENDENT CLAIM 18:
The difference not yet discussed is comprising at least one of a micro or macro texture coating on exposed surfaces of the shield.
Regarding claim 18, Pavloff et al. teach at least one of a micro or macro texture coating on exposed surfaces of the shield. (Paragraph 0024, 0025)
DEPENDENT CLAIM 20:
The difference not yet discussed is the ring assembly further comprises a deposition ring to support the cover ring by the footing and to shield a periphery of a substrate located on the substrate support.
Regarding claim 20, Pavloff et al. teach the ring assembly further comprises a deposition ring to support the cover ring by the footing and to shield a periphery of a substrate located on the substrate support. (Paragraphs 0028-0033)
The motivation for utilizing the features of Moriguchi is that it allows for particles and impurities to be uniformly exhausted. (Paragraphs 0053, 0054)
Therefore one of ordinary skill in the art would modify Pavloff et al. with Moriguchi’s sloped wall because it allows for particles and impurities to be uniformly exhausted.
Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pavloff et al. in view of Moriguchi as applied to claims 1-5, 7, 9-12, 14-18 and 20 above, and further in view of Takahashi et al (U.S. PG. PUB. 2005/0084654 Al).
DEPENDENT CLAIMS 6, 13, 19:
Regarding claims 6, 13, 19, Takahashi et al. teach wherein the micro or macro texture coating comprises at least one of rounded particles or semicircular protrusions. (Paragraphs

0043-0051, 0089; Fig. 7)
The motivation for utilizing the features of Takahashi et al. is that it allows for preventing particle contamination. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Takahashi et al. because it allows for preventing particle contamination.
Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach “the at least one gas hole located on the lower portion of the sloped wall such that the bulb-shaped protuberance of the cover ring blocks a line-of-sight between the at least one gas hole on the shield and an entrance to a chamber body cavity of the substrate processing chamber when installed in the substrate processing chamber”, it is argued that Modifying Pavloff et al. with Moriguchi results in the at least one gas hole is located on the lower portion of the sloped wall such that the bulb-shaped protuberance of the cover ring blocks a line-of-sight between the at least one gas hole on the shield and an entrance to a chamber body cavity of the substrate processing chamber when 
    PNG
    media_image2.png
    273
    640
    media_image2.png
    Greyscale

Therefore, one of ordinary skill in the art would modify Pavloff et al. with Moriguchi’s sloped wall because it allows for particles and impurities to be uniformly exhausted. (Paragraphs 0053, 0054)
In response to the argument that Applicant’s claimed flow of air in one direction is the complete opposite of Pavloff’s flow of air and therefore the teachings of Pavloff should not be applied, it is argued that structurally the combination of references suggest the claimed structure.  At least independent claim 1 does not mention the flow of air direction.  The holes of the combination of references will allow gas to pass there through.  
	In response to the argument that the Examiner does not provide any motivation or reason to combine Pavloff with Moriguchi, it is argued that the motivation for combining the references 
Is stated above and states that the combination will allow for particles and impurities to be uniformly exhausted. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
May 20, 2021